1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 EVER LUIS NUNEZ,

 8          Worker-Appellant,

 9 v.                                                                                    NO. 29,522

10 ARMSTRONG GENERAL CONTRACTOR
11 and BUILDERS TRUST,

12          Employer/Insurer-Appellees.

13 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
14 Gregory Griego, Workers’ Compensation Judge

15 Benito Sanchez, P.A.
16 Benito Sanchez
17 Albuquerque, NM

18 for Appellant

19 Christina Bartosh Goodrow
20 Albuquerque, NM

21 for Appellees

22                                 MEMORANDUM OPINION

23 SUTIN, Judge.
 1       The issue is whether after his date of maximum medical improvement (MMI),

 2 Worker was entitled to modifiers under NMSA 1978, Section 52-1-26(C) (1990) of

 3 the New Mexico Workers’ Compensation Act (the Act), NMSA 1978, §§ 52-1-1 to

 4 -70 (1929, as amended through 2007), even though Employer was unable to rehire

 5 Worker due to Worker’s undocumented and therefore illegal immigration status. The

 6 workers’ compensation judge (WCJ) denied Worker’s claim for modifiers in a grant

 7 of summary judgment in favor of Employer. We affirm for the reasons set out in

 8 Gonzalez v. Performance Painting, Inc., 2011-NMCA-___, ___ N.M. ___, ___ P.3d

 9 ___ (No. 29,629, Jan. 10, 2011), filed contemporaneously with the present

10 memorandum opinion.

11       IT IS SO ORDERED.



12                                      __________________________________
13                                      JONATHAN B. SUTIN, Judge

14 WE CONCUR:


15 __________________________________
16 JAMES J. WECHSLER, Judge


17 __________________________________
18 MICHAEL D. BUSTAMANTE, Judge



                                           2